Citation Nr: 0638184	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for cirrhosis of the liver.

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for granulomatous hepatitis.

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for heart disease.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1952 to August 1956.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (the RO).

Procedural history

In an April 2003 decision, the RO denied the veteran's claim 
of entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for cirrhosis of the liver and granulomatous 
hepatitis.  The veteran initiated an appeal of that 
determination, which was perfected with the timely submission 
of his substantive appeal (VA Form 9) in October 2003.

In an October 2004 rating decision, the RO denied the 
veteran's claims of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for heart disease and 
entitlement to service connection for depression.  As will be 
detailed further in the REMAND portion below, the veteran 
filed a notice of disagreement as to the October 2004 
decision.  A statement of the case (SOC) has not been issued 
as to the issues of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for heart disease and 
entitlement to service connection for depression.  

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in July 2006.  A transcript of the hearing 
is associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 

Issues not on appeal

In the above-referenced April 2003 rating decision, the RO 
denied the veteran's claims of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 for renal failure, 
dehydration and rhabdomyolysis.  The veteran completed an 
appeal of these issues with the timely submission of a 
substantive appeal in October 2003.  During his July 2006 
hearing, however, the veteran testified that he wished to 
withdraw the issues of entitlement to compensation under the 
provisions of 
38 U.S.C. § 1151for renal failure, dehydration and 
rhabdomyolysis.  See the July 2006 hearing transcript, pages 
3-6.  Accordingly, those issues are no longer before the 
Board on appeal.  See 38 C.F.R. § 20.204 (2006). 


REMAND

1.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for cirrhosis of the liver.

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for granulomatous hepatitis.

The veteran contends that VA furnished negligent medical 
treatment which caused his current cirrhosis of the liver and 
granulomatous hepatitis.  Specifically, he argues that a VA 
physician negligently prescribed a high dosage (80 mg) of 
Lipitor in November 2001 which aggravated his pre-existing 
liver condition.

Of record is the opinion of the February 2003 VA examiner, 
who noted that "Lipitor and/or other statins are appropriate 
for patients with hepatitis C and/or cirrhosis, although 
require [sic] close monitoring."  This opinion, which is 
couched in generalities and does not address the veteran's 
claim, is not useful to the Board.  In particular, the 
opinion does not specifically address the dosage of Lipitor 
the VA physician prescribed to the veteran and the fact that 
the physician was aware of his liver problems.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that medical evidence is speculative, general or 
inconclusive in nature cannot support a claim. See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The veteran attempted to have his private physician, M.P.M., 
M.D., comment on the issue.  Dr. M.P.M. submitted two 
statements on the matter.  In the first statement, dated 
March 4, 2003, Dr. M.P.M. notes the veteran's current 
problems but fails to address the crucial matter of their 
relationship to VA medical treatment.  The second statement, 
dated March 28, 2005, notes that "I suspect that the Lipitor 
did, in fact, have some impact on [the veteran's] disease and 
giving the large dose was perhaps one of the causes of his 
hepatitic injury."  Though the second opinion comes closer 
to the veteran's contentions, because it uses words like 
"suspect" and "perhaps" it is highly speculative and 
therefore not persuasive.  Id.; see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The Board agrees with the veteran's representative that the 
medical findings thus far are not clear.  See the July 2006 
hearing transcript, page 19.  This case presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether 
the prescription of 80 milligrams of Lipitor to a veteran 
with a pre-existing liver condition aggravated said pre-
existing liver condition, leading to cirrhosis of the liver 
and granulomatous hepatitis.  This question must be addressed 
by an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for heart disease.

4.  Entitlement to service connection for depression.

As was described in the Introduction above, the RO denied the 
veteran's claims of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for heart disease and 
entitlement to service connection for depression in an 
October 2004 rating decision.  The veteran has since 
expressed disagreement with that decision.  See "Statement 
in Support of Claim" dated April 13, 2005 and attached 
statement.  The Board construes the veteran's April 2005 
statement as a timely notice of disagreement with the October 
2004 rating decision which denied the veteran's claims for 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for heart disease and entitlement to service 
connection for depression.  See 38 C.F.R. §§ 20.201, 20.302 
(2006); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA must liberally construe all documents filed by a 
claimant].  

A statement of the case (SOC) pertaining to those two issues 
has yet to be issued by the RO.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claims to the agency of original 
jurisdiction so that a SOC may be issued.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether prescribing 80 milligrams 
of Lipitor to a veteran with pre-
existing liver problems aggravated his 
liver condition and led to current 
cirrhosis of the liver and granulamatous 
hepatitis.   

If the reviewer believes that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then readjudicate 
the issues of entitlement to 
compensation under the provisions of 38 
U.S.C. § 1151 for cirrhosis of the 
liver and granulamatous hepatitis.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

3.  VBA should also issue a SOC 
pertaining to the issues of 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for 
heart disease and entitlement to 
service connection for depression.  In 
connection therewith, the veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


